20 So. 3d 1015 (2009)
Robert JAMISON, Appellant,
v.
QWEST NETWORK CONSTRUCTION SERVICES and AIG Claim Services, Inc., Appellees.
No. 1D08-5578.
District Court of Appeal of Florida, First District.
November 5, 2009.
Robert Jamison, pro se, Appellant.
Wayne Johnson of DeCiccio and Johnson, Winter Park, for Appellees.
PER CURIAM.
Appellant has failed to respond to an order of this Court directing him to file an Initial Brief or show cause why this appeal should not be dismissed for failure to follow the rules and orders of this Court. In the order, this Court specifically warned that the failure to respond would result in dismissal of the appeal. See Fla. R.App. P. 9.410. Accordingly, this appeal is DISMISSED, and Appellees' motion to dismiss is DENIED as moot.
KAHN, BENTON, and CLARK, JJ., concur.